UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7679


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTHONY ROBINSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Albert V. Bryan, Jr.,
Senior District Judge. (1:91-cr-00161-1)


Submitted:    May 21, 2009                    Decided:   May 26, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Robinson, Appellant Pro Se. Rebeca Hidalgo Bellows,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Anthony    Robinson      appeals    the   district     court’s    order

granting his 18 U.S.C. § 3582(c) (2006) motion.                         We find the

district did not abuse its discretion in granting Robinson’s

motion for a sentence reduction. United States v. Goines, 357

F.3d    469,    478    (4th    Cir.   2004)     (stating     standard   of    review).

Insofar as Robinson suggests the court could have considered an

even lower sentence below the Guidelines sentencing range, this

claim is foreclosed by United States v. Dunphy, 551 F.3d 247,

256 (4th Cir. 2009), petition for cert. filed, 77 U.S.L.W. 3559

(U.S. Mar. 20, 2009) (“[A] district judge is not authorized to

reduce    a     defendant’s      sentence       below    the    amended      guideline

range.”).        We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.          United States v. Robinson, No. 1:91-cv-00161-1

(E.D.    Va.    July     14,   2008).      We     dispense     with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                           2